Byrne, J. S. C.,
Temporarily Assigned (dissenting). The problem here exists because Somerset County has not adopted civil service, as required by N. J. S. A. 11:19-2 in order for civil service to apply. I would assume, therefore, that non-veteran county employees in Somerset do not have tenure *472and are not protected by any provisions of the Civil Service Act.
The statute covering the appointment of county detectives reads:
2A:157-2. County detectives generally; appointment; salary; duties
The prosecutor in each of the several counties of this State may appoint such number of suitable persons, not in excess of the number, and at salaries not less than the minimum amounts, in this chapter provided, to be known as county detectives, to assist the prosecutor in the detection, apprehension, arrest and conviction of offenders against the law. Persons so appointed shall be in the classified service of the civil service and shall possess all the powers and rights and be subject to all the obligations of police officers, constables and special deputy sheriffs in criminal matters.
The reference in that statute to “the classified service” refers to N. J. 8. A. 11:22-3 et seq. where the term is defined. The tenure provisions of classified service are to be found in N. J. 8. A. 11:22-ll.l.
Plaintiff uses reference to classified service to indicate a legislative intent to give tenure. Paced with the absence of civil service in Somerset County, plaintiff turns to the Veterans’ Tenure Act, N. J. 8. A. 38:16-1 et seq., to supply that tenure for such detectives who are veterans.
The application of the Veterans’ Tenure Act should be tested by the terms of that act itself and judicial interpretations thereof. The act has consistently been interpreted so as not to grant tenure to persons in confidential positions. Thus, it has been held to apply neither to a county investigator in Brennan v. Byrne, 31 N. J. 333 (1960), nor to a legal assistant to a prosecutor in Cetrulo v. Byrne, 31 N. J. 320 (1960).
Without civil service, a detective and an investigator are indistinguishable. Neither is appointed or promoted on the basis of competitive examinations; there is no tenure absent veteran’s status, and there is no distinction as to the type of work done. No argument is even made that the job is not a sensitive one. The thrust of Cetrulo and Brennan would *473be to look to the job and not the title in determining whether Veterans’ Tenure applies.
Furthermore, the Veterans’ Tenure Act was passed for the protection of veterans in certain areas of public employment. It was not passed to assure a continuity in the office of the prosecutor’s staff of detectives, as was N. J. 8. A. 2A:157-2. Thus, plaintiff seeks to use a statute the legislative intent of which is to provide tenure for detectives to bolster his argument that the Veterans’ Tenure Act, enacted for the protection of individual veterans, should apply in this situation. Nor is it logical to use the Veterans’ Tenure Act to provide continuity to a detective staff only to the extent that the staff is composed of veterans.
The Veterans’ Tenure Act cannot supply what is lacking in Somerset County by reason of that county’s not having adopted civil service; it should not be strained to cover what it does not fit.
1 would reverse.